Citation Nr: 0711750	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-37 129	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Waco, Texas (RO) which 
granted service connection for bilateral hearing loss, with 
an initial rating of zero percent, effective February 2001.

During the pendency of this appeal, the veteran relocated.  
His claims files are now under the jurisdiction of the 
Boston, Massachusetts RO, which certified the case for 
appellate review.

By rating decision dated in November 2004, the Boston RO 
granted the current rating of 20 percent, effective from the 
date of the original grant of service connection.  In a 
statement received at the RO in January 2005, the veteran 
indicated that he believed he was entitled to an initial 
rating higher than 20 percent. 

In an October 2005 decision, the Board remanded this issue 
for further development.

In April 2007, the Board granted a motion to advance this 
case on its docket.


FINDING OF FACT

The veteran has level III hearing loss in the left ear and 
level II hearing loss in the right ear.


CONCLUSION OF LAW

Hearing loss is no more than 20 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The courts have held that once a claim for service connection 
is granted, the claim is substantiated, and further VCAA 
notice as to downstream issues, such as the initial rating, 
is not required.  Hartman v. Nicholson, . 2006-7303 (Fed. 
Cir. Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).

Nonetheless, in a letter dated in October 2003, the RO 
informed the veteran of the medical and other evidence needed 
to substantiate entitlement to a higher rating, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he was to tell VA about any information or 
evidence that related to his claim.  This notice served to 
inform him of the need to submit relevant evidence in his 
possession.

In the present appeal, service connection has been granted 
and the first three elements of Dingess notice are satisfied.  
The October 2003 letter provided notice as to a rating.  
However, the veteran did not receive notice about the 
evidence needed to establish an effective date.  Since the 
claim for an increased rating is being denied, no rating or 
effective dates is being assigned.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
Additionally the absence of notice on the effective date 
element is generally not prejudicial.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

There was a timing deficiency with the October 2003 letter, 
because it was provided after the initial evaluation of July 
2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in April 
2002, October 2004 and December 2005.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In determining the level of current impairment, it is thus 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran presented to Dr. John Starvos for an audiological 
examination in May 2000.

On the private audiological evaluation pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
85
100
LEFT
40
50
90
110

The average threshold on the right was 62 decibels, and 75 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 80 
percent in the left ear.

In November 2000, the veteran again underwent an audiological 
evaluation performed by private audiologist Dr. Aimee 
Armetta.

On the private audiological evaluation in November 2000 pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
45
75
100
LEFT
40
45
85
95

The average was 44 decibels on the right and 66 decibels on 
the left.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 84 percent in 
the left ear.

In April 2002 the veteran underwent a VA examination for 
hearing loss.

On the authorized audiological evaluation in April 2002 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
100
LEFT
39
35
80
95

The average was 57 decibels on the right, and 62 decibels on 
the left.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss and bilateral tinnitus.

In July 2002, the veteran underwent a private audiogram at 
Bob's Better Hearing in Middleton, Massachusetts.

On the private audiological evaluation in June 2002 pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
90
105
LEFT
40
45
85
95

The average was 73 decibels on the right and 66 decibels on 
the left.  Speech audiometry revealed medial comfort level of 
65 percent in the right ear and of 65 percent in the left 
ear.

In January 2004, the veteran underwent an audiological 
evaluation performed by a private audiologist Dr. Jackie 
Apligian.

On the private audiological evaluation in January 2004 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
80
100
LEFT
40
45
80
100

The average was 68 decibels on the right and 66 decibels on 
the left.  Speech audiometry revealed speech recognition 
threshold of 35 percent in the right ear and of 35 percent in 
the left ear.  The audiological examination indicated that 
the speech audiometry was "live voice".

In a follow up letter in October 2005, Dr. Chinal clarified 
the results of the January 2004 audiogram.  He stated that 
the veteran's Word Discrimination on a Maryland CNC Test was 
52 percent in his right ear and 60 percent in his left ear.

In October 2004, the veteran presented to Brookline Hearing 
Services for a VA authorized audiogram. 

On the authorized audiological evaluation in October 2004 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
45
55
75
100
LEFT
40
45
80
100

The average was 69 decibels on the right and 66 on the left.  
Speech recognition using the Maryland CNC word list revealed 
speech recognition ability of 80 percent in the right ear and 
of 64 percent in the left ear.

Per the October 2005 remand instructions, the veteran 
underwent a VA examination for his hearing loss in December 
2005.

On the authorized audiological evaluation in December 2005 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
60
90
LEFT
30
45
75
95

The average threshold was 56 decibels on the right and 61 on 
the left.  Speech audiometry revealed speech recognition 
ability of 88 percent in each ear.

After a review of the veteran's claims file, the examiner 
concluded that the January 2004 and October 2004 audiograms 
were not performed in accordance with VA's Compensation and 
Pension (C & P) protocol.  He noted that both examinations 
relied on "live voice" presentations at only presentation 
level, which was at 40 decibels above the speech reception 
threshold for the October 2004 evaluation, and there was no 
indication of the presentation level for the January 2004 
evaluation.  Additionally, he stated that a female voice with 
"live voice" presentations will often have poorer test 
results than with the VA approved CNC results which has a 
male speaker.  In both private examinations, the audiologists 
were females and gave "live voice" presentations as 
indicated on the audiograms.  The examiner also noted that 
the private audiologists did not indicate whether they had 
the opportunity to review the veteran's claims file.

Analysis

Levels of hearing loss are determined by considering the 
average pure tone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI (2006).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85, Table VII (2006); 
see Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Exceptional patterns of hearing loss, defined in 38 C.F.R. 
§ 4.86 (2006), may be evaluated on the basis of puretone 
threshold averages, it that method results in a higher 
evaluation.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa. 38 C.F.R. § 4.86(a) (2006).

VA requires that examinations for hearing impairment be 
conducted by a state-licensed audiologist using a "controlled 
speech discrimination test (specifically, the Maryland CNC 
recording) and a pure tone audiometry test in a sound 
isolated booth that meets American National Standards 
Institute standards ... for ambient noise."  See 38 C.F.R. § 
4.85(a) (2006).

VA audiological evaluations conducted in April 2002, and 
December 2005 were conducted in accordance with the above 
requirements.  The interpretation of their results led VA to 
grant an initial rating of zero percent effective from the 
date of the initial grant of service connection.  38 C.F.R. § 
4.85, 4.87; Diagnostic Code 6100 (2006).  Based upon the 
October 2004 VA examination audiogram results, the RO granted 
the current rating of 20 percent effective from the initial 
grant of service connection.  38 C.F.R. § 4.85, 4.87; 
Diagnostic Code 6100.

The veteran contends that the results of tests conducted by 
private audiologists in July 2002 and January 2004 warrant an 
initial rating higher than 20 percent.  The results reported 
on those examinations would support a higher evaluation if 
conducted in accordance with the requirements of 38 C.F.R. § 
4.85.

However, the July 2002 report does not indicate whether the 
test was conducted using the required Maryland CNC recorded 
voice method.  It is also not clear from that report what the 
veteran's speech discrimination scores were at that time.  
The only competent opinion is that the examination was not 
conducted in accordance with the requirements of 38 C.F.R. 
§ 4.85.

Regarding the January 2004 report, in his October 2005 
letter, Dr. Chinal stated that the veteran's Word 
Discrimination on a Maryland CNC Test was 52 percent in his 
right ear and 60 percent in his left ear.  He noted that the 
testing conditions were TDH-9 headphones, sound-attenuated 
booth, Qualitone Acoustic Appraiser Audiometer and 
Interacoustics AZ 26 Admittance Audiometer.  Dr. Chinal also 
noted that the word discrimination on the Maryland CBC Test 
was 52 percent in the right ear and 60 percent in the left 
ear.

However, the December 2005 examiner concluded that the 
January 2004 audiogram was not performed in accordance with 
VA's C & P protocol.  He provided specific reasons for this 
conclusion, and there is no evidence to the contrary.  

The Board also notes that the December 2005 VA examiner 
concluded that the October 2004 VA audiogram was not 
performed in accordance with VA's C & P protocol.  However, 
even if accepted, the October 2004 examination results would 
not warrant an evaluation in excess of 20 percent.

Based on the conclusions of the December 2005 VA examiner, 
the Board determines that the July 2002 and January 2004 
private audiograms cannot be used to rate the veteran's 
hearing loss. 38 C.F.R. § 4.85(a).

The April 2002 and December 2005 examinations provide the 
only findings in accordance with the requirements of 
38 C.F.R. § 4.85.  These examinations do not provide a basis 
for awarding an evaluation in excess of 20 percent.  
38 C.F.R. §§ 4.7, 4.21.  The April 2002 examination revealed 
Level I hearing loss in each ear, which would warrant a 
noncompensable rating.  The 2005 examination revealed Level 
II hearing loss on the right, and Level III on the right, 
which would also equate to a noncompensable evaluation.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  The veteran has not contended 
that his hearing loss results in marked interference in 
employment.  Additionally, hearing loss has not required any, 
let alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

As the examinations show that the veteran does not meet the 
criteria for a rating in excess of 20 percent disabling, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.7, 
4.21 (2006).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


